DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.

Response to Arguments
 	Applicant’s corrections to claim objection for claim 11 made on 12/30/2021 has been considered and the objection to the claim is withdrawn. 
 	Applicant's arguments filed 05/02/2022 with respect to claim(s) 1 and 11 have been considered but are moot in view of the new ground(s) of rejection. 	Applicant’s argument:	On pgs. 7-9, Applicant argues the 102 rejection as being anticipated by Jain does not disclose claims 1 and 11. Particularly, Applicant argues that Jain does not teach the SD-WAN appliance receives QoE metrics from another SD-WAN appliance.	Examiner’s response:	Examiner has performed an updated search and provides a new grounds of rejection under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 2020/0296011 A1) in view of Shirazipour et al. (US 2014/0016464 A1). Examiner submits that Jain’s SD-WAN appliance is capable of determining the QoE metrics itself ([0033]-[0034]) and Shirazipour’s MOS calculator/QoE calculator provides QoE information to network nodes in the network 14 that includes access routers. The access network includes the MOS calculator/QoE calculator in a packet processor connected to devices 12A/12B or replaced by a packet processing engine ([0028]-[0032]).
	Applicant's arguments filed 05/02/2022 with respect to claim(s) 7 have been considered but are moot in view of the new ground(s) of rejection. 	Applicant’s argument:	On pg. 9, Applicant argues the 102 rejection as being anticipated by Jain does not disclose claim 7. Particularly, Applicant argues that Jain does not teach dynamically selecting a service class to ensure that a high-priority application uses a service class that has a best current PQM value.	Examiner’s response:	Examiner has performed an updated search and provides a new grounds of rejection under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 2020/0296011 A1) in view of Dhanabalan et al. (US 2021/0092062 A1). Examiner submits that Jain discloses dynamically selecting a service class that has a best current PQM value in [0007] and [0043]-[0044] where the SD-WAN appliance selects an optimal link, i.e., the first link, based on QoE metrics for each of the plurality of links. Any technique performable on a per-link basis can be performed on a per-queue basis within a link. In other words, based on QoE metrics (=first and second PQM values) for each of the plurality of queues, the SD-WAN appliance selects an optimal queue, i.e., the first queue that has QoE metrics (=first service class) that satisfy SLA metrics (=best current PQM value). In [0004] and [0040], Jain discloses the metrics of the links are dynamic based on current aspects of the network and in [0033] the SD-WAN appliance uses real-time performance monitoring to measure metrics, such as path delay, packet jitter, packet loss, etc. Dhanabalan discloses high priority application using a service class that has the best current PQM value in [0098] to use higher quality path and not lower quality for the application having a higher priority, in [0095] to determine a best performing path based on factors such as latency, jitter, and packet loss, and in [0100] a path with near perfect transmission characteristics manifests itself as a good application QoE score.
	Applicant's arguments filed 05/02/2022 with respect to claim(s) 20 have been fully considered but they are not persuasive. 	Applicant’s argument:	On pgs. 10-11, Applicant argues the 103 rejection as being unpatentable by Jain in view of Pasupathy, and Hughes does not disclose claim 20. Particularly, Applicant argues that Jain and Pasupathy do not teach (1) selecting one type of metric value that is critical for a type of traffic contained in payloads of a packet flow associated with a packet, and (2) identifying from each retrieved PQM metric value set the PQM metric of the selected type.	Examiner’s response:
	Examiner reconsidered the applied references and submits that the combination of Jain et al. (US 2020/0296011 A1) in view of Pasupathy et al. (US 2020/0382387 A1) and Hughes et al. (US 2007/0115812 A1) discloses claim 20. For example, Jain discloses one part of (1) selecting one type of metric value for a type of traffic contained in payloads of a packet flow associated with a packet ([0003], [0064]: SD-WAN appliance determines a class of the application (=type of traffic) based on payload of the data packet. [0035]-[0036]: based on the class of application, the SD-WAN appliance determines or predicts the SLA metrics in order to find the optimal link that has QoE metrics that satisfy the SLA metrics required (=metric value) for the class of the application), and Pasupathy discloses the other part of (1) selecting one type of metric value that is critical for a type of traffic (Fig. 2, [0058]: SD-WAN leaf node uses a recommended SLA metric, i.e., RTT (=one type of metric that is critical), for APP1 that is a social app and an NRTA (=type of traffic). The recommended SLA metric RTT is recommended by a SLA controller so that the SD-WAN leaf nodes perform intent-based link selection based on the recommended SLA metric RTT), and (2) identifying from each retrieved PQM metric value set the PQM metric of the selected type (Fig. 2, [0048]: SD-WAN leaf node 204 learns and stores metrics RTT, jitter, and/or latency (=PQM metric value set). [0060]: SD-WAN leaf node 204 may change the recommended SLA metric RTT by computing intent-based SLA metric based on the recommended SLA metric RTT, one or more SD-WAN link characteristics 306, and user configured intent model 308. The characteristics 306 includes latency and other characteristics, etc. (=PQM metric value set)).
	
Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1-2, 5-6, 10-12, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 2020/0296011 A1) in view of Shirazipour et al. (US 2014/0016464 A1).

Regarding claim 1, Jain discloses A method of forwarding a packet from a first forwarding node of a wide area network (WAN) to a second forwarding node of the WAN along a network link that has a plurality of associated service classes (Fig. 2, [0005], [0041]: in SD-WAN 37, SD-WAN appliance 38 (=first forwarding node) forwards an application data packet (=packet) to SD-WAN appliance 56 (=second forwarding node) via a link 40, 42, or 44. [0042]: each link has QoE metrics that are determined by SD-WAN appliance 38. [0007], [0044]: any technique performable on a per-link basis can be performed on a per-queue basis within a link. In other words, the SD-WAN appliance 38 selects one queue of multiple queues in a particular link to forward the application data packet, wherein each queue of the multiple queues has different QoE metrics (=plurality of associated service classes) that satisfy SLA metrics of an application data packet. [0035]: QoE improves user experience by monitoring class-of-service (CoS) parameters and SLA compliance of different application traffic. Note: According to [0051] of applicant’s specification, “treat each service class as an independent logical sub-path of the path that the network link establishes”; therefore, Jain’s queues with QoE metrics are equated to service classes because each queue has QoE metrics used to ensure that application data packet is sent over the most SLA-compliant queue), the method comprising: 
at the first forward node ():
receiving first and second path quantifying metric (PQM) values respectively for first and second service classes associated with the network link ([0042]: links 40, 42, and 44 have QoE metrics. [0033]-[0034], [0037]: SD-WAN appliance determines QoE metrics, such as SLA metrics including jitter, packet loss, etc. [0007], [0044]: Any technique performable on a per-link basis can be performed on a per-queue basis within a link. In other words, each queue in a particular link has QoE metrics (=first and second service classes with the network link), i.e., a first queue has first QoE metrics (=first PQM value) and a second queue has second QoE metrics (=second PQM values)), wherein the first and second service classes are associated with different quality of service (QoS) guarantees provided by the WAN to different sets of packet flows passing through the WAN (Fig. 2, [0039]: SD-WAN 37 includes different links for transmitting data flows. [0007], [0042]-[0044]: links 40, 42, and 44 have QoE metrics that satisfy SLA metrics required for application data packets. Any technique performable on a per-link basis can be performed on a per-queue basis within a link. In other words, each queue has QoE metrics (=first and second service classes) that satisfy SLA metrics required for application data packets. [0035], [0060]: QoE improves user experience by monitoring class-of-service parameters and SLA compliance (=QoS guarantees) of different application traffic, such as video, audio, etc. (=different sets of packet flows));
based on the first and second PQM values, selecting the first service class for the packet ([0007], [0043]-[0044]: based on QoE metrics for each of the plurality of links, the SD-WAN appliance selects a first link that has QoE metrics that satisfy SLA metrics. Any technique performable on a per-link basis can be performed on a per-queue basis within a link. In other words, based on QoE metrics (first and second PQM values) for each of the plurality of queues, the SD-WAN appliance selects a first queue that has QoE metrics (=first service class) that satisfy SLA metrics); 
associating the packet with the selected first service class ([0007], [0042]-[0044]]: SD-WAN appliance 38 assigns the application data packet to the selected first link having QoE metrics that satisfy the SLA metrics for the application data packet. Any technique performable on a per-link basis can be performed on a per-queue basis within a link. In other words, SD-WAN appliance 38 assigns the application data packet to the selected first queue having QoE metrics (=first service class) that satisfy the SLA metrics for the application data packet); and 
forwarding the packet with the associated first service class to the second forwarding node along the network link (Fig. 2, [0041]-[0044]: SD-WAN appliance 38 forwards the assigned application data packet with the selected first link having QoE metrics to the SDN-WAN appliance 56. Any technique performable on a per-link basis can be performed on a per-queue basis within a link. In other words, SD-WAN appliance 38 forwards the assigned application data packet with the selected first queue having QoE metrics (=first service class) to the SDN-WAN appliance 56 in a particular link).
While Jain discloses in [0033]-[0034] the SD-WAN appliance receives QoE metrics by determining the QoE metrics itself, Jain does not disclose the SD-WAN appliance receives the QoE metrics (=first and second PQM values)) from the second forwarding node, wherein the first and second PQM values are computed by the second forwarding node.
However, Shirazipour discloses in Fig. 1 and [0028]-[0029] a communication system 10 comprises network 14 including access routers. The access network comprises a MOS calculator 20/QoE calculator located in a packet processor connected to device 12A or replaced by a packet processing engine (=first forwarding node) and a MOS calculator 20/QoE calculator located in a packet processor connected to device 12B or replaced by a packet processing engine (=second forwarding node). Shirazipour further discloses the network nodes in the network 14 receive the QoE metrics (=first and second PQM values) from the second forwarding node ([0030]-[0032]: the QoE information (=first and second PQM values) is sent by the MOS calculator 20 connected to device 12B (=second forwarding node) to any network nodes in the network 14. [0028]: network 14 includes access routers, i.e., MOS calculator 20/QoE calculator are located in a packet processor connected to device 12A or replaced by a packet processing engine (=first forwarding node) in the access network), wherein the first and second PQM values are computed by the second forwarding node ([0030]: MOS calculator 20/QoE calculator connected to device 12B (=second forwarding node) calculates QoE information (=first and second PQM values)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the SD-WAN appliances, as taught by Jain, to calculate and transmit QoE information by one node to another node in the access network, as taught by Shirazipour.
Doing so allows the access router to take action to adjust the QoS mechanism upon receiving the QoE information providing benefit of treating the congestion problem at its source (Shirazipour: [0078]-[0079]). 

Regarding claim 2, Jain in view of Shirazipour discloses all features of claim 1 as outlined above. 
Jain discloses wherein the packet is received without an associated service class being designated for the packet ([0035]: application data packet may include SLA parameters but the SD-WAN appliance does not have indication of those SLA parameters. [0042]-[0044]: the application data packet does not include QoE metrics of a particular link/queue (=without an associated service class) because the SD-WAN appliance must select a link/queue having QoE metrics to satisfy retrieved or predicted SLA parameters instead of selecting the link/queue having QoE metrics if the QoE metrics were included in the application data packet).

Regarding claim 5, Jain in view of Shirazipour discloses all features of claim 1 as outlined above. 
Jain further discloses wherein selecting the first service class comprises determining that the first PQM value of the first service class is better than the second PQM value of the second service class ([0043]-[0044]: SD-WAN appliance selects the first link/queue having QoE metrics that satisfy SLA metrics (=first PQM value of the first service class) which is more optimal than other links/queues having QoE metrics that do not satisfy the SLA metrics (=second PQM value of the second service class)).

Regarding claim 6, Jain in view of Shirazipour discloses all features of claim 1 as outlined above. 
Jain further discloses wherein the selection of the first service class and the association of the packet with the first service class are operations that are performed dynamically based on current first and second PQM values ([0007], [0042]-[0044]]: SD-WAN appliance 38 assigns (=association) the application data packet to the selected first link/queue having QoE metrics (first service class) that satisfy the SLA metrics for the application data packet. [0037], [0040], [0044]: SD-WAN appliance periodically sends QoE probe packets to each of the links/queues to keep updated/current records of QoE metrics (=first and second PQM values)).

Regarding claim 10, Jain in view of Shirazipour discloses all features of claim 1 as outlined above. 
Jain discloses wherein the first and second forwarding nodes are two edge nodes connecting two different sites through a network link that is a Quality of Service (QoS) aware network link (Fig. 2, [0023], [0039]: SD-WAN appliance 38 (=first forwarding node) and SD-WAN appliance 56 (=second forwarding node) are edge routers connecting a client side with the application side through WAN links 40, 42, or 44. [0042], [0044]: each link has multiple queues with QoE metrics (=QoS aware network link). Note: According to [0010] of applicant’s specification, “A network link with two or more service classes is referred to … as a QoS aware link”; therefore, Jain’s link that has multiple queues with QoE metrics are equated to QoS aware network link).

Regarding claim 11, Jain discloses A non-transitory machine readable medium storing a program that when executed by at least one processing unit forwards a packet from a first forwarding node of a wide area network (WAN) to a second forwarding node of the WAN along a network link that has a plurality of associated service classes (Fig. 3, [0047]-[0049]: SD-WAN appliance includes storage components which includes a non-transitory computer-readable storage medium for storing information for processing an operation of SD-WAN appliance by a control unit. Fig. 2, [0005], [0041]: in SD-WAN 37, SD-WAN appliance 38 (=first forwarding node) forwards an application data packet (=packet) to SD-WAN appliance 56 (=second forwarding node) via a link 40, 42, or 44. [0042]: each link has QoE metrics that are determined by SD-WAN appliance 38. [0007], [0044]: any technique performable on a per-link basis can be performed on a per-queue basis within a link. In other words, the SD-WAN appliance 38 selects one queue of multiple queues in a particular link to forward the application data packet, wherein each queue of the multiple queues has different QoE metrics (=plurality of associated service classes) that satisfy SLA metrics of an application data packet. [0035]: QoE improves user experience by monitoring class-of-service (CoS) parameters and SLA compliance of different application traffic. Note: According to [0051] of applicant’s specification, “treat each service class as an independent logical sub-path of the path that the network link establishes”; therefore, Jain’s queues with QoE metrics are equated to service classes because each queue has QoE metrics used to ensure that application data packet is sent over the most SLA-compliant queue), the program comprising sets of instructions for: 
at the first forwarding node:
receiving first and second path quantifying metric (PQM) values respectively for first and second service classes associated with the network link ([0042]: links 40, 42, and 44 have QoE metrics. [0033]-[0034], [0037]: SD-WAN appliance determines QoE metrics, such as SLA metrics including jitter, packet loss, etc. [0007], [0044]: Any technique performable on a per-link basis can be performed on a per-queue basis within a link. In other words, each queue in a particular link has QoE metrics (=first and second service classes with the network link), i.e., a first queue has first QoE metrics (=first PQM value) and a second queue has second QoE metrics (=second PQM values)), wherein the first and second service classes are associated with different quality of service (QoS) guarantees provided by the WAN to different sets of packet flows passing through the WAN (Fig. 2, [0039]: SD-WAN 37 includes different links for transmitting data flows. [0007], [0042]-[0044]: links 40, 42, and 44 have QoE metrics that satisfy SLA metrics required for application data packets. Any technique performable on a per-link basis can be performed on a per-queue basis within a link. In other words, each queue has QoE metrics (=first and second service classes) that satisfy SLA metrics required for application data packets. [0035], [0060]: QoE improves user experience by monitoring class-of-service parameters and SLA compliance (=QoS guarantees) of different application traffic, such as video, audio, etc. (=different sets of packet flows)); 
based on the first and second PQM values, selecting the first service class for the packet ([0007], [0043]-[0044]: based on QoE metrics for each of the plurality of links, the SD-WAN appliance selects a first link that has QoE metrics that satisfy SLA metrics. Any technique performable on a per-link basis can be performed on a per-queue basis within a link. In other words, based on QoE metrics (first and second PQM values) for each of the plurality of queues, the SD-WAN appliance selects a first queue that has QoE metrics (=first service class) that satisfy SLA metrics); 
associating the packet with the selected first service class ([0007], [0042]-[0044]]: SD-WAN appliance 38 assigns the application data packet to the selected first link having QoE metrics that satisfy the SLA metrics for the application data packet. Any technique performable on a per-link basis can be performed on a per-queue basis within a link. In other words, SD-WAN appliance 38 assigns the application data packet to the selected first queue having QoE metrics (=first service class) that satisfy the SLA metrics for the application data packet); and 
forwarding the packet with the associated first service class to the second forwarding node along the network link (Fig. 2, [0041]-[0044]: SD-WAN appliance 38 forwards the assigned application data packet with the selected first link having QoE metrics to the SDN-WAN appliance 56. Any technique performable on a per-link basis can be performed on a per-queue basis within a link. In other words, SD-WAN appliance 38 forwards the assigned application data packet with the selected first queue having QoE metrics (=first service class) to the SDN-WAN appliance 56 in a particular link).
While Jain discloses in [0033]-[0034] the SD-WAN appliance receives QoE metrics by determining the QoE metrics itself, Jain does not disclose the SD-WAN appliance receives the QoE metrics (=first and second PQM values)) from the second forwarding node, wherein the first and second PQM values are computed by the second forwarding node.
However, Shirazipour discloses in Fig. 1 and [0028]-[0029] a communication system 10 comprises network 14 including access routers. The access network comprises a MOS calculator 20/QoE calculator located in a packet processor connected to device 12A or replaced by a packet processing engine (=first forwarding node) and a MOS calculator 20/QoE calculator located in a packet processor connected to device 12B or replaced by a packet processing engine (=second forwarding node). Shirazipour further discloses the network nodes in the network 14 receive the QoE metrics (=first and second PQM values) from the second forwarding node ([0030]-[0032]: the QoE information (=first and second PQM values) is sent by the MOS calculator 20 connected to device 12B (=second forwarding node) to any network nodes in the network 14. [0028]: network 14 includes access routers, i.e., MOS calculator 20/QoE calculator are located in a packet processor connected to device 12A or replaced by a packet processing engine (=first forwarding node) in the access network), wherein the first and second PQM values are computed by the second forwarding node ([0030]: MOS calculator 20/QoE calculator connected to device 12B (=second forwarding node) calculates QoE information (=first and second PQM values)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the SD-WAN appliances, as taught by Jain, to calculate and transmit QoE information by one node to another node in the access network, as taught by Shirazipour.
Doing so allows the access router to take action to adjust the QoS mechanism upon receiving the QoE information providing benefit of treating the congestion problem at its source (Shirazipour: [0078]-[0079]).

Regarding claim 12, Jain in view of Shirazipour discloses all features of claim 11 as outlined above. 
Jain further discloses wherein the packet is received without an associated service class being designated for the packet ([0035]: application data packet may include SLA parameters but the SD-WAN appliance does not have indication of those SLA parameters. [0042]-[0044]: the application data packet does not include QoE metrics of a particular link/queue (=without an associated service class) because the SD-WAN appliance must select a link/queue having QoE metrics to satisfy retrieved or predicted SLA parameters instead of selecting the link/queue having QoE metrics if the QoE metrics were included in the application data packet).

Regarding claim 15, Jain in view of Shirazipour discloses all features of claim 11 as outlined above. 
Jain further discloses wherein selecting the first service class comprises determining that the first PQM value of the first service class is better than the second PQM value of the second service class ([0043]-[0044]: SD-WAN appliance selects the first link/queue having QoE metrics that satisfy SLA metrics (=first PQM value of the first service class) which is more optimal than other links/queues having QoE metrics that do not satisfy the SLA metrics (=second PQM value of the second service class)).

Regarding claim 16, Jain in view of Shirazipour discloses all features of claim 11 as outlined above. 
Jain further discloses wherein the selection of the first service class and the association of the packet with the first service class are operations that are performed dynamically based on current first and second PQM values ([0007], [0042]-[0044]]: SD-WAN appliance 38 assigns (=association) the application data packet to the selected first link/queue having QoE metrics (first service class) that satisfy the SLA metrics for the application data packet. [0037], [0040], [0044]: SD-WAN appliance periodically sends QoE probe packets to each of the links/queues to keep updated/current records of QoE metrics (=first and second PQM values)).

Regarding claim 17, Jain in view of Shirazipour discloses all features of claim 16 as outlined above. 
Jain further discloses wherein the packet is associated with a high-priority application and the dynamic selection and association operations are performed to ensure that packets of the high-priority application use a service class that has a best current PQM value ([0007], [0042]-[0044]]: SD-WAN appliance 38 assigns the application data packet to the selected first link having QoE metrics that satisfy the SLA metrics for the application data packet. Any technique performable on a per-link basis can be performed on a per-queue basis within a link. In other words, SD-WAN appliance 38 assigns the application data packet to the selected first queue having QoE metrics (=service class) that satisfy the SLA metrics (=best current PQM value) for the application data packet. [0060]-[0063]: examples of classes of applications include video, audio, gaming, etc., where each class is associated with a set of SLA metrics and where different classes may be more prevalent than other classes (=high-priority application). [0004], [0040]: the metrics of the links are dynamic based on current aspects of the network. [0033]: SD-WAN appliance uses real-time performance monitoring to measure metrics, such as path delay, packet jitter, packet loss, etc.).

 	Claim(s) 3-4 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 2020/0296011 A1) in view of Shirazipour et al. (US 2014/0016464 A1) and Hughes et al. (US 2007/0115812 A1).

Regarding claim 3, Jain in view of Shirazipour discloses all features of claim 1 as outlined above. 
Jain in view of Shirazipour does not disclose, but Hughes discloses wherein each service class has a unique sequence number range ([0045]: a single IPSEC tunnel has multiple QoS levels. Fig. 4, [0034]-[0035]: each QoS level (=service class) has a QoS level sequence number counter for sequence numbers that may be numerical, i.e., 1, 2, 3… and alphabetical, i.e., A, B, C… (=unique sequence number range)), and associating the packet with the first service class comprises assigning a sequence number for the first service class with the packet (Fig. 5, [0047]: source network device determines a sequence number for the data packet and then marks the data packet with the sequence number in steps 530, 550. For example, in Fig. 4 the packet 437 has sequence number 1 (=sequence number) of QoS level 0 (=first service class)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the SD-WAN appliance 38, as taught by Jain, to mark the data packet with a sequence number of the QoS level, as taught by Hughes.
Doing so allows the data packet to be ordered in a message sequence (Hughes: [0034]) because the system provides multiple QoS levels in a single IPSEC tunnel; thus preventing unnecessary packet loss due to QoS prioritization (Hughes: [0045]).

Regarding claim 4, Jain in view of Shirazipour discloses all features of claim 1 as outlined above. 
Jain in view of Shirazipour does not disclose, but Hughes discloses wherein associating the packet with the first service class comprises associating the packet with a service class identifier for the first service class ([0045]: a single IPSEC tunnel has multiple QoS levels. Fig. 5, [0047]: source network device determines QoS level for the data packet and then marks the data packet with the QoS level in steps 520, 540. For example, in Fig. 4 the packet 437 has QoS level 0 (=service class identifier for the first service class)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the SD-WAN appliance 38, as taught by Jain, to mark the data packet with a QoS level, as taught by Hughes.
Doing so allows the data packet to be ordered in a message sequence (Hughes: [0034]) because the system provides multiple QoS levels in a single IPSEC tunnel; thus preventing unnecessary packet loss due to QoS prioritization (Hughes: [0045]).

Regarding claim 13, Jain in view of Shirazipour discloses all features of claim 11 as outlined above. 
Jain in view of Shirazipour does not disclose, but Hughes discloses wherein each service class has a unique sequence number range ([0045]: a single IPSEC tunnel has multiple QoS levels. Fig. 4, [0034]-[0035]: each QoS level (=service class) has a QoS level sequence number counter for sequence numbers that may be numerical, i.e., 1, 2, 3… and alphabetical, i.e., A, B, C… (=unique sequence number range)), and associating the packet with the first service class comprises assigning a sequence number for the first service class with the packet (Fig. 5, [0047]: source network device determines a sequence number for the data packet and then marks the data packet with the sequence number in steps 530, 550. For example, in Fig. 4 the packet 437 has sequence number 1 (=sequence number) of QoS level 0 (=first service class)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the SD-WAN appliance 38, as taught by Jain, to mark the data packet with a sequence number of the QoS level, as taught by Hughes.
Doing so allows the data packet to be ordered in a message sequence (Hughes: [0034]) because the system provides multiple QoS levels in a single IPSEC tunnel; thus preventing unnecessary packet loss due to QoS prioritization (Hughes: [0045]).

Regarding claim 14, Jain in view of Shirazipour discloses all features of claim 11 as outlined above. 
Jain in view of Shirazipour does not disclose, but Hughes discloses wherein associating the packet with the first service class comprises associating the packet with a service class identifier for the first service class ([0045]: a single IPSEC tunnel has multiple QoS levels. Fig. 5, [0047]: source network device determines QoS level for the data packet and then marks the data packet with the QoS level in steps 520, 540. For example, in Fig. 4 the packet 437 has QoS level 0 (=service class identifier for the first service class)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the SD-WAN appliance 38, as taught by Jain, to mark the data packet with a QoS level, as taught by Hughes.
Doing so allows the data packet to be ordered in a message sequence (Hughes: [0034]) because the system provides multiple QoS levels in a single IPSEC tunnel; thus preventing unnecessary packet loss due to QoS prioritization (Hughes: [0045]).

	Claim(s) 8-9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 2020/0296011 A1) in view of Shirazipour et al. (US 2014/0016464 A1) and Pasupathy et al. (US 2020/0382387 A1).

Regarding claim 8, Jain in view of Shirazipour discloses all features of claim 6 as outlined above. 
Jain in view of Shirazipour does not disclose, but Pasupathy discloses wherein 
the first and second PQM values are part of first and second sets of PQM values that are identified for the first and second service classes (Fig. 2, [0047]-[0049]: SD-WAN leaf node 204 include a database 206A that collects different SLA metrics, such as RTT, jitter, latency (=first and second PQM values) for each application/application group, i.e., RTT1/jitter1/latency1 (=first set of PQM values) and RTT2/jitter2/latency2 (=second set of PQM values), etc. [0033]-[0034]: QoE metric functions are used to determine the SLA metrics on all links of SD-WAN-7 (=first and second service classes) in order to determine a best path), 
each PQM-value set having a plurality of different PQM values of different types (Fig. 2: RTT1/jitter/latency1 (=first set of PQM values) and RTT2/jitter2/latency2 (=second set of PQM values), where RTT, jitter, latency read on “a plurality of different PQM values of different types”), and 
G377.0443the first and second PQM values are values of a first type that is a type of PQM value that is critical for an application that is a source of the packet (Fig. 2, [0048]: jitter1 is important for application 1 and jitter2 is important for application 2. [0044]: SD-WAN leaf node receives traffic with a certain application and selects a link that satisfies the SLA metric).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the SD-WAN appliance 38, as taught by Jain, to use different SLA metrics for different applications/application groups, such as RTT, jitter, or latency, as taught by Pasupathy.
Doing so allows the SD-WAN leaf node to consider the SLA metric, such as RTT, jitter, latency, of the application/application group to select a link that applies a stricter metric dataset relative to the recommended SLA metrics (Pasupathy: [0044]).

Regarding claim 9, Jain in view of Shirazipour and Pasupathy discloses all features of claim 8 as outlined above. 
Jain further discloses wherein the different types of PQM values comprise at least two of packet loss, packet delay, and transmission jitter ([0033]-[0034], [0037]: the different metrics include path delay, packet jitter, and packet loss).

Regarding claim 18, Jain in view of Shirazipour discloses all features of claim 16 as outlined above. 
Jain in view of Shirazipour does not disclose, but Pasupathy discloses wherein 
the first and second PQM values are part of first and second sets of PQM values that are identified for the first and second service classes (Fig. 2, [0047]-[0049]: SD-WAN leaf node 204 include a database 206A that collects different SLA metrics, such as RTT, jitter, latency (=first and second PQM values) for each application/application group, i.e., RTT1/jitter1/latency1 (=first set of PQM values) and RTT2/jitter2/latency2 (=second set of PQM values), etc. Each application group is identified by a QoS/CoS, i.e., video applications have a gold standard, other applications have a silver standard or bronze standard (=first and second service classes). [0040]: SD-WAN leaf nodes determines a path by using intent-based SLA metric for each application/application group), 
each PQM-value set having a plurality of different PQM values of different types (Fig. 2: RTT1/jitter/latency1 (=first set of PQM values) and RTT2/jitter2/latency2 (=second set of PQM values), where RTT, jitter, latency read on “a plurality of different PQM values of different types”), and 
G377.0443the first and second PQM values are values of a first type that is a type of PQM value that is critical for an application that is a source of the packet (Fig. 2, [0048]: jitter1 is important for application 1 and jitter2 is important for application 2. [0044]: SD-WAN leaf node receives traffic with a certain application and selects a link that satisfies the SLA metric).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the SD-WAN appliance 38, as taught by Jain, to use different SLA metrics for different applications/application groups, such as RTT, jitter, or latency, as taught by Pasupathy.
Doing so allows the SD-WAN leaf node to consider the SLA metric, such as RTT, jitter, latency, of the application/application group to select a link that applies a stricter metric dataset relative to the recommended SLA metrics (Pasupathy: [0044]).

Regarding claim 19, Jain in view of Shirazipour and Pasupathy discloses all features of claim 18 as outlined above. 
Jain further discloses wherein the different types of PQM values comprise at least two of packet loss, packet delay, and transmission jitter ([0033]-[0034], [0037]: the different metrics include path delay, packet jitter, and packet loss).

	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 2020/0296011 A1) in view of Dhanabalan et al. (US 2021/0092062 A1).

Regarding claim 7, Jain discloses A method of forwarding a packet from a first forwarding node of a wide area network (WAN) to a second forwarding node of the WAN along a Quality of Service (QoS) aware network link that provides a plurality of associated service classes (Fig. 2, [0005], [0041]: in SD-WAN 37, SD-WAN appliance 38 (=first forwarding node) forwards an application data packet (=packet) to SD-WAN appliance 56 (=second forwarding node) via a link 40, 42, or 44. [0042]: each link has QoE metrics that are determined by SD-WAN appliance 38 (=QoS aware network link). [0007], [0044]: any technique performable on a per-link basis can be performed on a per-queue basis within a link. In other words, the SD-WAN appliance 38 selects one queue of multiple queues in a particular link to forward the application data packet, wherein each queue of the multiple queues has different QoE metrics (=plurality of associated service classes) that satisfy SLA metrics of an application data packet. [0035]: QoE improves user experience by monitoring class-of-service (CoS) parameters and SLA compliance of different application traffic. Note: According to [0010] of applicant’s specification, “A network link with two or more service classes is referred to … as a QoS aware link” and according to [0051] of applicant’s specification, “treat each service class as an independent logical sub-path of the path that the network link establishes”; therefore, Jain’s link that has multiple queues with QoE metrics are equated to QoS aware network link and queues with QoE metrics are equated to service classes because each queue has QoE metrics used to ensure that application data packet is sent over the most SLA-compliant queue), the method comprising: 
retrieving first and second path quantifying metric (PQM) values respectively for first and second service classes associated with the network link ([0042]: links 40, 42, and 44 have QoE metrics. [0033]-[0034], [0037]: SD-WAN appliance determines QoE metrics, such as SLA metrics including jitter, packet loss, etc. [0007], [0044]: Any technique performable on a per-link basis can be performed on a per-queue basis within a link. In other words, each queue in a particular link has QoE metrics (=first and second service classes with the network link), i.e., a first queue has first QoE metrics (=first PQM value) and a second queue has second QoE metrics (=second PQM values)), the first and second service classes offering different QoS guarantees for packets that are sent along the QoS network link (Fig. 2, [0039]: SD-WAN 37 includes different links for transmitting data flows. [0007], [0042]-[0044]: links 40, 42, and 44 have QoE metrics that satisfy SLA metrics required for application data packets. Any technique performable on a per-link basis can be performed on a per-queue basis within a link. In other words, each queue has QoE metrics (=first and second service classes) that satisfy SLA metrics required for application data packets. [0035], [0060]: QoE improves user experience by monitoring class-of-service parameters and SLA compliance (=QoS guarantees) of different application traffic, such as video, audio, etc. (=different sets of packet flows). [0042]: each link has QoE metrics that are determined by SD-WAN appliance 38 (=QoS network link));
based on the first and second PQM values, dynamically selecting the first service class for the packet ([0007], [0043]-[0044]: based on QoE metrics for each of the plurality of links, the SD-WAN appliance selects an optimal link, i.e., the first link. Any technique performable on a per-link basis can be performed on a per-queue basis within a link. In other words, based on QoE metrics (=first and second PQM values) for each of the plurality of queues, the SD-WAN appliance selects an optimal queue, i.e., the first queue that has QoE metrics (=first service class) that satisfy SLA metrics) and associating the packet with the selected first service class ([0007], [0042]-[0044]]: SD-WAN appliance 38 assigns the application data packet to the selected first link having QoE metrics that satisfy the SLA metrics for the application data packet. Any technique performable on a per-link basis can be performed on a per-queue basis within a link. In other words, SD-WAN appliance 38 assigns the application data packet to the selected first queue having QoE metrics (=first service class) that satisfy the SLA metrics for the application data packet), the dynamic selection and association operations ensure that packets use a service class that has a best current PQM value ([0007], [0042]-[0044]]: SD-WAN appliance 38 assigns the application data packet to the selected first link having QoE metrics that satisfy the SLA metrics for the application data packet. Any technique performable on a per-link basis can be performed on a per-queue basis within a link. In other words, SD-WAN appliance 38 assigns the application data packet to the selected first queue having QoE metrics (=service class) that satisfy the SLA metrics (=best current PQM value) for the application data packet. [0004], [0040]: the metrics of the links are dynamic based on current aspects of the network. [0033]: SD-WAN appliance uses real-time performance monitoring to measure metrics, such as path delay, packet jitter, packet loss, etc.); and
forwarding the packet with the associated first service class to the second forwarding node along the QoS network link (Fig. 2, [0041]-[0044]: SD-WAN appliance 38 forwards the assigned application data packet with the selected first link having QoE metrics to the SDN-WAN appliance 56. Any technique performable on a per-link basis can be performed on a per-queue basis within a link. In other words, SD-WAN appliance 38 forwards the assigned application data packet with the selected first queue having QoE metrics (=first service class) to the SDN-WAN appliance 56 in a particular link. [0042]: each link has QoE metrics that are determined by SD-WAN appliance 38 (=QoS network link)).
Jain does not disclose wherein the packet is associated with a high-priority application and the dynamic selection and association operations ensure that the packets of the high-priority application use a service class that has a best current PQM value.
However, Dhanabalan discloses wherein the packet is associated with a high-priority application ([0098]: an application having a higher priority than current application) and the dynamic selection and association operations ensure that the packets of the high-priority application use a service class that has a best current PQM value ([0098]: use higher quality path and not lower quality for the application having a higher priority. [0095]: a best performing path is determined based on factors such as latency, jitter, and packet loss. [0100]: a path with near perfect transmission characteristics manifests itself as a good application QoE score).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the SD-WAN appliance 38, as taught by Jain, to use a high quality path for applications having higher priority, as taught by Dhanabalan.
Doing so saves the higher quality path for another purpose, i.e., it is desirable or even necessary to save the higher quality path for applications having a higher priority (Dhanabalan: [0098]).

	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 2020/0296011 A1) in view of Pasupathy et al. (US 2020/0382387 A1) and Hughes et al. (US 2007/0115812 A1).

Regarding claim 20, Jain discloses A method of forwarding a packet from a first forwarding node of a wide area network (WAN) to a second forwarding node of the WAN along a network link that has a plurality of associated service classes (Fig. 2, [0005], [0041]: in SD-WAN 37, SD-WAN appliance 38 (=first forwarding node) forwards an application data packet (=packet) to SD-WAN appliance 56 (=second forwarding node) via a link 40, 42, or 44. [0042]: each link has QoE metrics that are determined by SD-WAN appliance 38. [0007], [0044]: any technique performable on a per-link basis can be performed on a per-queue basis within a link. In other words, the SD-WAN appliance 38 selects one queue of multiple queues in a particular link to forward the application data packet, wherein each queue of the multiple queues has different QoE metrics (=plurality of associated service classes) that satisfy SLA metrics of an application data packet. [0035]: QoE improves user experience by monitoring class-of-service (CoS) parameters and SLA compliance of different application traffic. Note: According to [0051] of applicant’s specification, “treat each service class as an independent logical sub-path of the path that the network link establishes”; therefore, Jain’s queues with QoE metrics are equated to service classes because each queue has QoE metrics used to ensure that application data packet is sent over the most SLA-compliant queue), the method comprising: 
identifying a first set of path quantifying metric (PQM) values for a first service class and a second set of PQM values for a second service class ([0042]: links 40, 42, and 44 have QoE metrics. [0033]-[0034], [0037]: SD-WAN appliance determines QoE metrics, such as SLA metrics including jitter, packet loss, etc. [0007], [0044]: Any technique performable on a per-link basis can be performed on a per-queue basis within a link. In other words, each queue in a particular link has QoE metrics (=first and second service classes with the network link), i.e., a first queue has first QoE metrics (=first PQM value) and a second queue has second QoE metrics (=second PQM values)), each set of PQM metric values comprising a plurality of different types of metric values ([0034], [0037]: each set of SLA metrics includes RTT, path delay, packet jitter, packet loss, etc.), wherein the first and second service classes are associated with different quality of service (QoS) guarantees provided by the WAN to different sets of packet flows passing through the WAN (Fig. 2, [0039]: SD-WAN 37 includes different links for transmitting data flows. [0007], [0042]-[0044]: links 40, 42, and 44 have QoE metrics that satisfy SLA metrics required for application data packets. Any technique performable on a per-link basis can be performed on a per-queue basis within a link. In other words, each queue has QoE metrics (=first and second service classes) that satisfy SLA metrics required for application data packets. [0035], [0060]: QoE improves user experience by monitoring class-of-service parameters and SLA compliance (=QoS guarantees) of different application traffic, such as video, audio, etc. (=different sets of packet flows)); 
selecting [a] type of metric value for a type of traffic contained in payloads of a packet flow associated with a packet ([0003], [0064]: SD-WAN appliance determines a class of the application (=type of traffic) based on payload of the data packet. [0035]-[0036]: based on the class of application, the SD-WAN appliance determines or predicts the SLA metrics in order to find the optimal link that has QoE metrics that satisfy the SLA metrics required (=metric value) for the class of the application);
determining that the first PQM metric value set of the first service class has a better PQM metric value for the selected type than the second PQM metric value of the second service class ([0007], [0043]-[0044]: SD-Wan appliance selects the first link having QoE metrics that satisfy SLA metrics which is more optimal than other links having QoE metrics. Any technique performable on a per-link basis can be performed on a per-queue basis within a link. In other words, SD-WAN appliance selects the first queue having QoE metrics that satisfy SLA metrics (=first PQM value of the first service class) which is more optimal than other queues having QoE metrics that do not satisfy the SLA metrics (=second PQM value of the second service class)); 
associating the packet with the first service class ([0007], [0042]-[0044]]: SD-WAN appliance 38 assigns the application data packet to the selected first link having QoE metrics that satisfy the SLA metrics for the application data packet. Any technique performable on a per-link basis can be performed on a per-queue basis within a link. In other words, SD-WAN appliance 38 assigns the application data packet to the selected first queue having QoE metrics (=first service class) that satisfy the SLA metrics for the application data packet. [0061]: the assignment includes assigning the set of SLA parameters to the data flow); and 
forwarding the packet associated with the first service class to the second forwarding node along the network link (Fig. 2, [0041]-[0044]: SD-WAN appliance 38 forwards the assigned application data packet with the selected first link having QoE metrics to the SDN-WAN appliance 56. Any technique performable on a per-link basis can be performed on a per-queue basis within a link. In other words, SD-WAN appliance 38 forwards the assigned application data packet with the selected first queue having QoE metrics (=first service class) to the SDN-WAN appliance 56 in a particular link).
Jain does not disclose selecting one type of metric value that is critical for a type of traffic; and identifying from each retrieved PQM metric value set the PQM metric of the selected type; and associating the packet with an identifier identifying the first service class.
However, Pasupathy discloses selecting one type of metric value that is critical for a type of traffic (Fig. 2, [0058]: SD-WAN leaf node uses a recommended SLA metric, i.e., RTT (=one type of metric that is critical), for APP1 that is a social app and an NRTA (=type of traffic). The recommended SLA metric RTT is recommended by a SLA controller so that the SD-WAN leaf nodes perform intent-based link selection based on the recommended SLA metric RTT); and
identifying from each retrieved PQM metric value set the PQM metric of the selected type (Fig. 2, [0048]: SD-WAN leaf node 204 learns and stores metrics RTT, jitter, and/or latency (=PQM metric value set). [0060]: SD-WAN leaf node 204 may change the recommended SLA metric RTT by computing intent-based SLA metric based on the recommended SLA metric RTT, one or more SD-WAN link characteristics 306, and user configured intent model 308. The characteristics 306 includes latency and other characteristics, etc. (=PQM metric value set)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the SD-WAN appliance 38, as taught by Jain, to use a recommended SLA metric and change the recommended SLA metric RTT by computing intent-based SLA metric based on the recommended SLA metric RTT, one or more SD-WAN link characteristics, and user configured intent model, wherein the characteristics includes latency and other characteristics, as taught by Pasupathy.
Doing so allows the SD-WAN leaf node to use the recommended SLA metric RTT to perform intent-based link selection (Pasupathy: [0058]) to determine the best/optimal path for which to send traffic for an application (Pasupathy: [0063]).
Jain in view of Pasupathy does not disclose associating the packet with an identifier identifying the first service class.
However, Hughes discloses associating the packet with an identifier identifying the first service class ([0045]: a single IPSEC tunnel has multiple QoS levels. Fig. 5, [0047]: source network device determines QoS level for the data packet and then marks the data packet with the QoS level in steps 520, 540. For example, in Fig. 4 the packet 437 has QoS level 0 (=service class identifier for the first service class)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the SD-WAN appliance 38, as taught by Jain, to mark the data packet with a QoS level, as taught by Hughes.
Doing so allows the data packet to be ordered in a message sequence (Hughes: [0034]) because the system provides multiple QoS levels in a single IPSEC tunnel; thus preventing unnecessary packet loss due to QoS prioritization (Hughes: [0045]).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/               Examiner, Art Unit 2478